DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
            The amendment filed 06/08/2022 has been entered.  Claims 1, 3-14, 16 and 20 remain pending in the application.  Claims 7-12 remain withdrawn from consideration.
The previous 35 USC 112 rejections of Claims 1, 3-6, 13-14, 16 and 20 are withdrawn in light of Applicant’s amendment to Claim 1.


Election/Restrictions
Claim 1 is  allowable.  Claims 7-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species, as set forth in the Office action mailed on 11/18/2019, is hereby withdrawn and Claims 7-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hsu on 08/08/2022.

The application has been amended as follows: 
In the Claims:

	In Claim 1, line 26, “actuator is” has been deleted and --actuator and the gas inlet plate are-- substituted therefore.

In Claim 14, line 4,  “or a ring-shaped” has been deleted and --and a ring-shaped-- substituted therefore.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or make obvious an air motor to generate a specified air pressure and an air flow at a specified airflow rate, the air motor comprising: a main body comprising at least one unit structure; and a piezoelectric actuator disposed within the main body and comprising: a suspension plate, an outer frame having at least one bracket connected to the suspension plate; and a piezoelectric plate attached on a first surface of the suspension plate, wherein the piezoelectric plate is a square plate and does not extend over the suspension plate, wherein the first surface of the suspension plate, a first surface of the outer frame and a first surface of the at least one bracket are coplanar with each other, and a second surface of the suspension plate, a second surface of the outer frame and a second surface of the at least one bracket are coplanar with each other, wherein the specified air pressure is in a range between 10 mmHg and 10000 mmHg, and the specified airflow rate is in a range between 0.1 liter/min and 1000 liter/min, and wherein when the piezoelectric actuator is enabled, air within the main body is controlled and driven to flow, but more specifically,
wherein the main body is a combination of a gas inlet plate and a gas collecting plate, wherein the gas collecting plate comprises a bottom plate and a sidewall protruding from the edges of the bottom plate, and an accommodation space is defined by the bottom plate and the sidewall collaboratively, wherein the piezoelectric actuator and the gas inlet plate are disposed within the accommodation space.
The closest art of record, Kodama et al. US Pub. 2012/0171062 disclose most of the limitations of the Claim, including an inlet gas plate and a gas collation having an accommodation space; however Kodama et al. does not disclose or make obvious the gas inlet plate disposed within the accommodation space.  To modify Kodama et al. such that the a gas inlet plate is disposed within the accommodation space would alter the accommodation space of Kodama et al. and rendered Kodama et al. inoperable and be based on hindsight reasoning.
With respect to Claims 3-14, 16 and 20, their pendency on Claim 1, make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 11, lines 1-14, filed 06/08/2022, with respect to Kodama have been fully considered and are persuasive.  The previous rejections of Claims 1, 3-6, 13-14, 16 and 20 have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/09/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746